The opinion of the court was delivered by
Breaux, J.
This case was remanded to enable the parties interested to prove that there are no minor heirs.
At the trial, certificates of the curate, Reider, were admitted as proof of the fact that there were no minors, Armbruster.
On appeal it was urged by appellant’s counsel that these certificates were offered without having first submitted them for their inspection, and without having given them an opportunity to disprove or explain them.
The appellant further urged that she desired to purchase the property free of all clouds upon the title, and that the case should be remanded to allow the explanation, by testimony, of the family tree of the Armbruster family.
*1097After the case had been remanded to the Civil District Court, the purchaser obtained a commission to take the testimony of the curate who had given the certificates in question.
It was executed in due time and returned.
The curate of a church in Wolfach, Germany, was the witness examined under commission.
He testifies that he kept the register of births, baptisms, marriages and deaths of his church.
He was directed by the question propounded to examine the certificate he had issued on the 28th day of February, 1898, and referred to on the trial of the case as certificate A, and state whether all the facts therein contained were taken from the register of his church or not.
He answered yes. He explains how the information was obtained, showing that these certificates are correct. There is nothing about these certificates, or the statement of this witness, that suggests, in the most remote manner, that they are not absolutely true. The entries were made by one who had authority to make them.
The inquiry heretofore was particularly directed to Anton Armbruster, and as to whether he left minor children.
The family tree shows that he was father of two children, Maria and Karl; the former was born in 1855 and the latter in 1857. Neither is married. Of these facts, we judge that the evidence is-entirely sufficient. From the register, duly kept, the names, date of birth, and other needful facts are given with ample particulars to prove that there are no minors who can be interested in the title.
The United States Consul at Kehl, Germany, certifies that G. Reider, whose name is subscribed as a witness in answer to interrogatories propounded, was parochial clergyman at Wolfach.
The certificates, admitted in addition, show the mai’riage and death of the parents of Joseph Armbruster, the testator in question; the birth of each child and the death certificate of such as died, showing that at his death he had no minor brothers and sisters.
With reference to Anton Armbruster, in our decision remanding the case, we said, inter alia:
“ The executor of the estate, Mrs. Justus, applied for a rehearing on the ground that Anton Armbruster lived more than five years after the date of the judgment of 24th of November, 1876, probating the will of Joseph Armbruster, and, in consequence, prescription at his death was a bar to any informality of the will.”
*1098On the last- trial, which resulted in a judgment from which this appeal was taken, a certificate properly admitted in evidence shows that he, Anton Armbruster, died 20th October, 1882. It is therefore abundantly proven that the five years in question had .elapsed. He was the father of Maria and Karl, mentioned above. They, Maria and Karl, were not concerned in the estate of their uncle, Joseph Armbruster, during the existence of their father, Anton Armbruster, who lived, as we have just seen, more than five years after the will of his brother Joseph had been probated.
In our former opinion, Succession of Justus, 47 An. 306, we said: “ In order that she may purchase the property free from all clouds upon the title, she desires that the case be remanded, to allow the explanation by testimony of the family tree and the curate’s certificate.”
The explanation by testimony was had, and we think it proves the verity of the “ family tree and the curate’s certificate.”
As to the family tree, it appears that the registry was in conform - " ity with the rules of the registering church; the whole community being interested in their truth and preservation, it imports verity upon its face.
It was not a private writing, the object of interest to but few. Best on Evidence.
In our judgment, the title tendered is one that the defendant in rule should accept.
It is. ordered, adjudged and decreed that the judgment appealed from is affirmed at appellant’s costs.